Citation Nr: 0923506	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  The Veteran testified before the Board 
in January 2008, at a hearing that was held via 
videoconference from the RO.  In February 2008 and December 
2008, the Board remanded the claim for additional 
development.


FINDING OF FACT

The Veteran's anxiety disorder, not otherwise specified, had 
its onset in service.


CONCLUSION OF LAW

An anxiety disorder, not otherwise specified was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2008).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder that initially 
manifested in service.  He asserts that in service he felt 
emotionally abused by his superiors and fellow servicemen, 
and as a result of that abuse developed a chronic anxiety 
disorder manifested by irritability, a short temper, 
inability to deal with authority figures, and insomnia.  

The service treatment records reflect that in January 1966, 
the Veteran sought care for a three and one-half-month 
history of a dull aching chest pain precipitated by 
"nerves," which he explained as getting upset or excited 
about something.  Physical examination revealed some pain 
upon compression of the costochondral junction, and the 
chondro-sternal junction, bilaterally.  The impression was 
chest wall pain of skeletal etiology.  No psychiatric 
assessment was made.  There are no further references to 
complaints of "nerves" until September 1966, when the 
Veteran was referred for psychiatric evaluation after stating 
that he had impulses to kill people who gave him a hard time.  
He stated that he had recently experienced a severe episode 
where he had become angered by his wife, blacked out, and 
awoke choking her.  He was admitted for psychiatric 
evaluation and observation.  After 8 days of hospitalization, 
the Veteran was diagnosed with an aggressive reaction and a 
passive aggressive personality.  Mental status examination 
revealed no evidence of psychosis.  He did not appear to be 
depressed or to have suicidal ideations.  He verbalized fear 
of losing control and of possibly killing someone during a 
rage.  He stated that his feelings of impulsive ideations had 
been present for a long period of time.  He expressed desire 
to get out of the military due to his inability to deal with 
authority figures.  He stated that he had not been sleeping 
or eating properly.  Examining physicians determined that due 
to the Veteran's poor impulse control and his past history of 
aggressiveness, it was doubtful that he would be able to 
fulfill his enlistment obligations.  It was recommended that 
he be discharged from service.  The Veteran was discharged 
from service in October 1966.  No formal psychiatric 
diagnosis was given at that time.

In January 2008, the Veteran testified that he received VA 
treatment for anxiety shortly after his separation from 
service.  A May 2007 response to a request for these records, 
however, stated that the requested records could not be 
located.  The Veteran additionally reported receiving private 
treatment for anxiety for a number of years after his initial 
VA treatment.  These records, however, could also not be 
located, due to the deaths of several of the treating 
practitioners.  The Veteran also acknowledged having gone 
without formal treatment for his psychiatric disorder for 
many years, during which time he self-medicated with alcohol 
and drugs.  

The first clinical evidence of treatment for psychiatric 
complaints is dated in July 1999, when the Veteran sought VA 
treatment for complaints of right-sided chest pain and body 
shaking that occurred after an argument with one of his 
neighbors.  He described the chest pain as a dull ache and 
crampy in nature.  He was assessed with anxiety and 
prescribed medication for anxiety.

In September 2000, the Veteran sought private treatment for 
difficulty sleeping.  The examining physician noted that the 
Veteran reported a history of a diagnosis of bipolar disorder 
four years earlier, after the death of his father.  
Evaluation currently revealed anxiety, rapid pressured 
speech, flight of ideas, irritability, and insomnia.  He was 
felt presently to be manic, and was assessed with bipolar 
disorder.

Additional private treatment in January 2003 resulted in 
diagnoses of posttraumatic stress disorder (PTSD), major 
depressive disorder, and anxiety.

In July 2003, the Veteran was hospitalized by VA for 
complaints of suicidal and homicidal ideations while 
intoxicated.  He at that time requested assistance with 
reducing his dependence on alcohol, although it does not 
appear that he followed up on that request.  His complaints 
at the time of hospitalization were determined to be 
consistent with an alcohol induced mood disorder.  

In March 2005, the Veteran again sought VA psychiatric 
assistance.  He was referred for psychiatric evaluation for 
diagnostic purposes, which he underwent in May 2005.  At the 
time of the May 2005 evaluation, the Veteran reported that he 
was currently separated from his fourth wife, but that they 
were still living together for financial reasons.  He stated 
that they had known each other for a long time and got along 
well.  He had 6 children from his first and second marriages.  
He did not have a relationship with the two children from his 
first marriage, but stated that he had a good relationship 
with the children from his second marriage.  One of his sons 
from his second marriage, however, was in prison on drug-
related charges.  One son lived locally, and his other two 
children lived in North Carolina.  He reported a very limited 
social support network.  For activities, he stated that he 
played golf and watched the news.  He stated that he did not 
attend church, but identified with the catholic faith, and 
found that to be a support to him.  With regard to his 
history, he stated that he had a happy childhood but then 
became angry during boot camp.  He reported a history of 
having been involved in many fights, and of being physically 
abusive to his first wife.  Following service, he had an 
unsteady work history, and a lengthy history of drug and 
alcohol abuse beginning in his thirties.  

The Veteran's current complaints included feeling depressed 
approximately every two weeks, having difficulty 
concentrating, irritability, and restlessness.  He denied 
experiencing difficulty with sleep, appetite, anhedonia, 
fatigue, hopelessness, worthlessness, helplessness, and 
suicidal or homicidal ideations.  He stated that he was not 
currently experiencing much anxiety, which he attributed to 
the prescription medication he had been given for anxiety.  
He stated that prior to taking the medication, he had 
constantly worried about everything and had felt very 
insecure.  

The examining psychologist determined that mental status 
examination produced largely invalid results due to the 
Veteran endorsing items in such a manner as to present 
himself in an unrealistically negative manner.  The 
diagnostic impressions were mood disorder, not otherwise 
specified, a history of generalized anxiety disorder, 
controlled with medication, and a history of bipolar 
disorder, per chart.  

Subsequent VA treatment records dated to December 2008 
demonstrate various psychiatric diagnoses, including 
depressive disorder, and anxiety disorder, not otherwise 
specified, for which the Veteran received regular VA 
treatment.  More recent records show that only a diagnosis of 
anxiety disorder, not otherwise specified, was felt to be 
appropriate.  These records as a whole show that the Veteran 
consistently related his anxiety symptoms to his active 
service, and that he consistently related his depressive 
symptoms to his current life status, including problems with 
his children, not having a job, and having difficulty paying 
his mortgage.  At no time did any treating psychologist 
relate the Veteran's anxiety or depressive disorders to his 
active service.

The Veteran underwent VA examination in August 2008 and in 
March 2009.  On examination in August 2008, the Veteran 
reported a history of emotional abuse in service, combined 
with a resulting history of difficulty controlling his 
aggression.  This behavior continued after his discharge from 
service, resulting in a history of numerous jobs which he 
held only for short periods of time, a record of arrests for 
fighting, physical abuse of his wives, and poor relationships 
with his children.  He stated that he began drinking alcohol 
when he was approximately 23 years of age, but that his use 
of alcohol had never been a problem.  Mental status 
examination resulted in a diagnosis of alcohol dependence and 
Cluster B personality traits.  The examiner noted that the 
Veteran had a history of a conduct disorder in his teens, and 
that that usually tended to manifest in an antisocial 
personality disorder in adulthood.  The examiner opined that 
it was less likely than not that the Veteran's alcohol 
dependence and personality traits arose as a result of his 
service-related stressors.  Although the Veteran claimed to 
have had problems with authority figures in service, he gave 
conflicting reports of having problems with authority figures 
since his adolescence.  The examiner did not comment on the 
validity of the diagnoses of depressive disorder and anxiety 
disorder for which the Veteran had been receiving regular VA 
treatment.

Because the August 2008 examiner did not comment on the 
validity of the diagnoses of depressive disorder and anxiety 
disorder for which the Veteran had been receiving regular VA 
treatment, in addition to other psychiatric diagnoses of 
record, and as to whether those diagnoses were related to 
service, the Veteran was scheduled for an additional 
examination in March 2009.  At the time of that examination, 
the Veteran again reported an in-service history of emotional 
abuse and being taunted by other military personnel.  He 
reported that on several occasions he had felt like killing 
the people he perceived as tormenting him.  He stated that he 
sought the assistance of the chaplain, who referred him for 
psychological evaluation.  He thereafter was hospitalized for 
evaluation and observation, and subsequently was discharged 
from service.  

Following his discharge from service, he began drinking 
alcohol.  He stated that he continued to have difficulty with 
authority figures, or anyone who told him what to do.  This 
difficulty on many occasions had led him to physically abuse 
his wives.  He stated that he currently often felt "keyed 
up," restless, and on edge.  He described experiencing 
difficulty concentrating, and frequently feeling irritable.  
He described experiencing sleep disturbance, including 
nightmares.  He reported diminished interest in activities he 
once enjoyed, such as playing golf.  He denied symptoms of 
severe depression, and symptoms associated with bipolar 
disorder.  He currently consumed two alcoholic drinks per 
day.  

Mental status examination resulted in assessments of anxiety 
disorder, not otherwise specified, and a personality 
disorder, not otherwise specified.  The Veteran denied 
symptoms of major depression and bipolar disorder, but 
described a feeling of chronic anxiety, and a tendency toward 
anger and problems with authority since service.  The 
examiner determined that his present symptoms were not 
consistent with a diagnosis of bipolar disorder, 
posttraumatic stress disorder, major depression, or 
depressive disorder not otherwise specified.  However, the 
Veteran had some components of generalized anxiety disorder 
that could best be classified under the heading of anxiety 
disorder not otherwise specified.  This was consistent with 
the diagnosis given by the Veteran's current treating VA 
psychologist.  The examiner opined that it was as likely as 
not that the Veteran's anxiety disorder was the same 
condition that started when the Veteran was in service, and 
that the disorder had persisted since that time.  

A personality disorder is not recognized as a disability for 
which VA compensation may be granted.  38 C.F.R. §§ 4.9, 
4.127 (2008).  As personality disorders are specifically 
excluded as a disease or injury for which service connection 
may be granted, the Veteran is not entitled to service 
connection for his personality disorder, not otherwise 
specified.  

The Veteran is also not entitled to compensation for 
posttraumatic stress disorder or bipolar disorder.  Although 
the record includes diagnoses of posttraumatic stress 
disorder and bipolar disorder, neither of these diagnoses 
were diagnostically valid at any time during the pendency of 
the appeal.  The diagnoses of bipolar disorder predate the 
June 2003 filing of the Veteran's claim for service 
connection.  While treatment records dated since then note a 
history of bipolar disorder, no diagnosis of active bipolar 
disorder was rendered during the appeal period.  In addition, 
although he was diagnosed with posttraumatic stress disorder 
in August 2003, his treating psychologist explained to him 
that a posttraumatic stress disorder diagnosis was not 
appropriate as he did not encounter any life-threatening 
trauma during his service and did not have enough symptoms to 
qualify for a posttraumatic stress disorder diagnosis.  The 
inappropriateness of these diagnoses was confirmed on VA 
examination in March 2009, where the examiner expressly found 
that the Veteran did not meet the criteria for diagnoses of 
either bipolar disorder or posttraumatic stress disorder.  

Next, the Board finds that service connection for depressive 
disorder is also not warranted.  Although the Veteran has had 
a valid diagnosis of depressive disorder during the pendency 
of the appeal, because his depressive disorder has not been 
related to his active service, service connection is not 
warranted.  Treatment records dated throughout the pendency 
of the appeal show that his depressive symptoms were related 
to his general life circumstances, such as not having a job, 
enough money to pay his mortgage, or trouble with his 
children, rather than to service.  

Service connection is, however, warranted for the Veteran's 
anxiety disorder, not otherwise specified.  On VA examination 
in March 2009, the examiner determined that it was as likely 
as not that the Veteran's anxiety disorder was the same 
condition that started when the Veteran was in service, and 
that the disorder had persisted since that time.  The 
Veteran's service records support a determination that he 
first began experiencing anxiety in service, as his records 
clearly demonstrate that he sought treatment for chest pain 
he associated with "nerves," and he reported stress 
associated with treatment he received from his superior 
officers and fellow servicemen.  While the Veteran is not 
competent to diagnose his in-service symptoms as the initial 
manifestations of his anxiety disorder, the March 2009 VA 
examiner determined that it is was at least as likely as not 
that his in-service symptoms were the initial manifestations 
of his anxiety disorder.  Significantly, there is no evidence 
to the contrary.  In this case, service incurrence has been 
shown by satisfactory lay evidence, continuity of the 
disability since service, and a competent medical opinion 
relating his current anxiety disorder to his active service.  
Thus, the Board finds that it is as likely as not that his 
current anxiety disorder was incurred as a result of his 
service, and that service connection for an anxiety disorder, 
not otherwise specified, is therefore warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  


ORDER

Service connection for an anxiety disorder, not otherwise 
specified, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


